EXHIBIT 1
Archived: Sunday, August 22, 2021 12:52:30 PM
From: Wettlaufer, Shawn W
Sent: Wed, 29 May 2019 15:48:43
To: Bankart, Charles A.S.; Taylor Jr, Carl Edward; Grunewald, Kimberly
Subject: RE: Attorney Client Communication - Subpoena - International Affairs
Sensitivity: Normal


Hello,

This email contains information for                             .
                                       Redacted [Government Informant]




            was a J-1 research scholar on a visiting scholar appointment from October 15, 2018 to February 19, 2019. I have her
Redacted [Government Informant]




I-94 record with her entry on October 16, 2018. The original requested program dates were April 15, 2019 to September 01,
2019. However, there was significant delay in her appointment being approved. I think there was delay in the agreement
being processed. I received a copy of the agreement on June 13, 2018 and talked with Professor Tao about a real start date
and he decided upon August 15, 2018 to December 31, 2019. There was significant delay in the visa application and we had to
change her arrival date twice. The final change was to October 15, 2018 and she was able to arrive on October 16, 2018.

   did travel outside the US after her arrival. She emailed me about the urgent travel. I talked with Professor Tao about
Redacted [Government Informant]




continuing her research program while she was outside the US to maintain her J-1 program.

At the end of November 2018 I was contacted by Berkeley about transferring          J-1 record to Berkeley in early January 2019.
                                                                                     Redacted [Government Informant]




Then in early January the transfer date was pushed back to February 19, 2019. It is not uncommon for me to work with other
universities months in advance for a SEVIS transfer.


Shawn Wettlaufer
International Employee & Scholar Advisor
International Support Services | Redacted | www.visa.ku.edu |


From: Bankart, Charles A.S. <Redacted       >
Sent: Tuesday, May 28, 2019 8:33 AM
To: Wettlaufer, Shawn W <Redacted          >
Subject: FW: Attorney Client Communication - Subpoena - International Affairs




From: "Taylor Jr, Carl Edward" <Redacted@ku.edu>
Date: Monday, May 27, 2019 at 5:57 PM
To: Charles Bankart <Redacted@ku.edu>
Cc: "Grunewald, Kimberly" <Redacted@ku.edu>
Subject: Attorney Client Communication - Subpoena - International Affairs

Charlie,

Last week we received subpoenas on three current / former personnel that require us to provide any and all records on the individuals
listed. Concerning Tao please ensure we get records on his involvement with any international agreements and a complete list of individuals
he sponsored via the J1 and H1B programs. All records you maintain on individuals sponsored by Tao should be included. Here are the
names of the individuals on the subpoenas we just received:

Feng Tao, Chemical and Petroleum Engineering (Time period: August 1, 2014)
                            Researcher (Time period: August 1, 2018 – Present)
Redacted [Government Informant]




Redacted [X.Z.], Researcher (Time period: August 1, 2014 – Present)

Due to the sensitivity of this request please only communicate with individuals copied on this message. I realize you may need to speak with
Keeli Nelson and Shawn Wettlaufer for the H1B and J1 visa information. Please ensure they know not to share this request with others. If
you need to request information from any other KU personnel, please contact me or Kim Grunewald before doing so for approval.

Please provide information to Kim and I by 30 May 2019. All information should be in electronic formats.

If you have questions please call one of us.

Thank you.

Carl


Ca rl Ta yl or
Di rector | Offi ce of Gl oba l Opera ti ons & Securi ty
Uni vers i ty of Ka ns a s

Lawrence Campus:
Redacted



University of Kansas Medical Center Campus:
Redacted




The information transmitted by this email communication is only for the intended recipient(s) and may contain confidential and/or privileged
material. Any interception, review, retransmission, dissemination, or other use and/or taking of any action upon this information by persons or
entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you received this communication
in error, please contact us immediately at (785) 864-1859, and delete the communication from any computer or network system.
                                                                     Redacted [Government Informant]




 Personal information
 Name:     Redacted [Government Informant]
                                                                Gender:   Redacted [Government Informant]
                                                                                                                                      Redacted [Government Informant]


 Date of birth:            Redacted [Government Informant]
                                                                Place of birth:          Redacted [Government Informant]




 Nationality: China                                             Email: Redacted [Government Informant]
 Present address:                                            Redacted [Government Informant]




 Qualifications
 (1) Ph. D degree, Redacted [Government Informant] China, Sep. 2008-Jul. 2013
 Majored in Physical chemistry (Redacted [Government Informant]), Ph.D. degree in Chemistry
 Research subject: Developing efficient Ni-based catalysts for CO2 reforming with methane.


Redacted [Government Informant]
 Employment history and research experience
 (1) Lecturer, DECRA fellowship, Redacted [Government Informant] Australia, Jan. 2018-
 (Co-advisor:                         Redacted [Government Informant]                              )
 Research subject: Novel photothermal catalyst design for CO2 utilization.
 (2) Research associate, Redacted [Government Informant], Australia, Apr. 2017-Dec. 2017
 (Co-advisor:                                Redacted [Government Informant]                                 )
 Research subject: Novel catalyst design for CO2 utilization.
 (3) Research associate,                                     Redacted [Government Informant]                               Japan, Oct. 2014-Mar. 2017
 (Co-advisor: Redacted [Government Informant]
 Research subject: Developing efficient catalysts for CO2 photoreduction.
 (4) Post-doctor fellow, Redacted [Government Informant] Japan, Aug. 2013-Sep. 2014
 (Co-advisor: Redacted [Government Informant])
 Research subject: Developing efficient adsorbents for removal of radioactive 134Cs and 137Cs.
